DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 13-14, filed September 23, 2021, with respect to Claim 12 have been fully considered and are persuasive.  The rejection of July 1, 2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Furthermore, regarding claims 1 and 18 applicant asserts Hotta cannot be brought in to help teach the surface roughness limitations as the molding of Hotta has a different function and position.  	However, Hotta is brought in to teach a range of surface roughness for a molding layer.  The burden is on the applicant to show criticality of the roughness differences.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4-5,9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0200528) in view of Lu (US 2019/0304862) in further view of Hotta (US Pat. No. 5,834,850).	Claim 1, Lin discloses (Fig. 4h) a semiconductor package comprising: 	a semiconductor chip (112, semiconductor die, Para [0070]) comprising a chip pad (98, contact 130/104, passivation layer/conductive layer, Para [0086]) on (130/104 on bottom surface of 112) the semiconductor chip, the lower redistribution structure (130/104) comprising a lower redistribution insulating layer (130) and a lower redistribution pattern (104) that is electrically connected to the chip pad of the semiconductor chip (104 connected to 98 through 114, Para [0073]), and the lower redistribution insulating layer comprising a top surface facing the semiconductor chip (top surface of trapezoid 130 faces 112), wherein the semiconductor chip comprises a bottom surface facing the lower redistribution structure (bottom surface of 112 faces 130/104) and a top surface opposite the bottom surface of the semiconductor chip (top surface of 112 is opposite bottom surface of 112); 	a molding layer (116, molding compound, Para [0080]) extending on a side of the semiconductor chip (116 extends on side of 112) and comprising a bottom surface facing the lower redistribution structure (bottom surface of 116 faces 130/104) and a top surface opposite to the bottom surface of the molding layer (top surface of 116 is opposite bottom surface of 116), wherein the top surface of the molding layer and the top surface of the semiconductor chip are coplanar (top surface of 116 is coplanar with top surface of 112); 	an upper redistribution insulating layer (118, insulation layer, Para [0082]) contacting the top surface of the molding layer and the top surface of the semiconductor chip (118 contacts top surface of 112 and 116); and 	a conductive post (110, conductive pillars, Para [0082]) in the molding layer (110 in 116), the conductive post comprising a bottom surface contacting the lower redistribution pattern (bottom surface of 110 contacts 104) and a top surface opposite to the bottom surface of the conductive post (top surface of 110 is opposite of bottom surface of 110), 	wherein the top surface of the conductive post is spaced apart from the top surface of the lower 110 is spaced apart from top surface of trapezoid 130 by a vertical distance, hereinafter “d1”) , and the top surface of the molding layer is spaced apart from the top surface of the lower redistribution insulating layer by a second distance (top surface of 116 is spaced apart from top surface of trapezoidal 130 by a vertical distance, hereinafter “d2”) that is greater than the first distance (d2 is greater than d1). 	Lin does not explicitly disclose wherein a roughness of the top surface of the molding layer is greater than a roughness of the top surface of the conductive post.	However, Lu discloses (Fig. 1) a conductive post 80 with a surface roughness in a range of 0.1 µm and 0.4 µm (Para [0042]) and Hotta discloses a molding with a surface roughness of 4 µm to 15 µm (Col. 3, lines: 37-44).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of surface roughness (result effective at least insofar as the surface roughness affects the adhesion of the layer) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed surface roughness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Claim 4, Lin in view of Lu and Hotta discloses the semiconductor package of claim 1.	Lin in view of Lu and Hotta does not explicitly disclose wherein an arithmetical average roughness of the top surface of the molding layer is about two to eight times an arithmetical average roughness of the top surface of the conductive post.80 with a surface roughness in a range of 0.1 µm and 0.4 µm and Hotta discloses a molding with a surface roughness of 4 µm to 15 µm (Col. 3, lines: 37-44).
	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of surface roughness (result effective at least insofar as the surface roughness affects the adhesion of the layer) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed surface roughness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 5, Lin in view of Lu and Hotta discloses the semiconductor package of claim 1.	Lin discloses (Fig. 4h) wherein the chip pad of the semiconductor chip is on the bottom surface of the semiconductor chip (98 is on bottom surface of 112), and the bottom surface of the conductive post faces the top surface of the lower redistribution insulating layer (bottom surface of 110 faces top surface of trapezoid 130).	Claim 9, Lin in view of Lu and Hotta discloses the semiconductor package of claim 1.	Lin discloses (see annotated Fig. 4h below) 	wherein a side surface (side) of the molding layer comprises an upper portion not covered by the conductive post (upper portion of side not covered by 110), and the upper redistribution insulating layer contacts the upper portion of the side surface of the molding layer (118 contacts upper portion of side), and the top surface of the conductive post (118 contacts top surface of 110 on left side),120, electrically conductive layer, Para [0083]) comprising a portion in the upper redistribution insulating layer (portion of 120 is in 116) and contacting the top surface of the conductive post (120 contacts top surface of 110).	
    PNG
    media_image1.png
    440
    1057
    media_image1.png
    Greyscale
	Claim 11, Lin in view of Lu and Hotta discloses the semiconductor package of claim 1.	Lin discloses (Fig. 4h) wherein a distance between the top surface of the conductive post and the top surface of the molding layer is about 1 µm to about 100 µm (height difference between top 110 and top of 112 is 10 -200 µm (Para [0081]).	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0200528) in view of Lu (US 2019/0304862) in view of Hotta (US Pat. No. 5,834,850) in further view of Lu (US 2019/0206824), hereinafter "Lu 2".	Claim 6, Lin in view of Lu and Hotta discloses the semiconductor package of claim 5.	Lin in view of Lu and Hotta does not explicitly disclose a chip connector between the chip pad of the semiconductor chip and a portion of the lower redistribution pattern that extends on the top surface of the lower redistribution insulating layer; and an underfill material layer, wherein the chip 184, conductive bumps, Para [0079]) between a chip pad (18 has bottom active surface which would have chip pad, hereinafter “pad”, Para [0079]) of a semiconductor chip (18, first semiconductor die, Para [0079]) and a portion of a lower redistribution pattern (153, conductive via, Para [0131]) that extends on the top surface (184 is between pad and a portion of 153 that extends on top surface of 14) of a lower redistribution insulating layer (14, second passivation layer, Para [0131]); and 	an underfill material layer (19, underfill, Para [0132]) wherein the chip connector is in the underfill material layer (184 is in 19).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the chip connector of Lu 2 as it provides a conductive structure with protective elements (Lu 2, Para [0079]).	Claims 18, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0200528) in view of Ryu (US 2016/0351543) in view of Lu (US 2019/0304862) in further view of Hotta (US Pat. No. 5,834,850).	Claim 18, Lin discloses (Fig. 4h) a semiconductor package comprising: 	a lower package comprising a lower semiconductor chip (112, semiconductor die, Para [0070]) comprising a lower semiconductor chip pad (98, contact pads, labeled in Fig. 3b, Para [0073]),	a molding layer (116, molding compound, Para [0080]) extending on a side surface of the lower semiconductor chip (116 extends on side of 112),	a conductive post (110, conductive pillars, Para [0082]) in the molding layer (110 in 116),	and a lower redistribution pattern (104, conductive layer, Para [0085]) electrically connecting 104 connects 112 to 110 through 114 and 98), 	wherein the top surface of the conductive post is recessed toward the lower redistribution pattern with respect to the top surface of the molding layer (top surface of 110 is recessed toward 104 with respect to top surface of 116), and the top surface of the molding layer and the top surface of the lower semiconductor chip are coplanar (top surface of 116 and 112 are coplanar),	Lin does not explicitly disclose an upper package on the lower package, the upper package comprising an upper semiconductor chip, wherein the conductive post comprises a top surface facing the upper package, and the lower semiconductor chip comprises a top surface facing the upper package; and an interpackage connector between the lower package and the upper package, the interpackage connector being in contact with the top surface of the conductive post, wherein the molding layer comprises a top surface facing the upper package  wherein a roughness of the top surface of the molding layer is greater than a roughness of the top surface of the conductive post.	However, Ryu discloses (Fig. 18) an upper package (200, upper substrate, Para [0165]) on (200 is on 110/101/104/102/103/113) a lower package (110/101/104/102/103/113), the upper package comprising an upper semiconductor chip (200 comprise memory chip 206, Para [0167]), wherein a conductive post (113, first metal bump in post shape, Para [0092]) comprises a top surface facing the upper package (top surface of 113 faces 200), and a lower semiconductor chip (110, processor chip, Para [0074]) comprises a top surface facing the upper package (top surface of 110 faces 200); and	an interpackage connector (114/140, second bump/connection solder ball, Para [0091], [0178]) between the lower package and the upper package (114/140 are between 110/101/104/102/103/113 and 200), the interpackage connector being in contact with the top surface of the conductive post (114/140 is in contact with top surface of 113).	 Application No.: 16/787,107 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the package structures of Ryu as it provides a compact structure with a fine pitch 80 with a surface roughness in a range of 0.1 µm and 0.4 µm (Para [0042]) and Hotta discloses a molding with a surface roughness of 4 µm to 15 µm (Col. 3, lines: 37-44).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of surface roughness (result effective at least insofar as the surface roughness affects the adhesion of the layer) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed surface roughness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Claim 20, Lin in view of Ryu, Lu, and Hotta discloses the semiconductor package of claim 18.	Lin discloses (Fig. 4h) wherein the molding layer comprises an epoxy molding compound (116 may be epoxy resin, Para [0080]), and the conductive post comprises copper (110 can be Cu, Para [0078]).	Claim 26, Lin in view of Ryu, Lu and Hotta discloses the semiconductor package of claim 1.	Lin in view of Ryu, Lu and Hotta does not explicitly disclose wherein an arithmetical average roughness of the top surface of the molding layer is about two to eight times an arithmetical average roughness of the top surface of the conductive post.	However, Lu discloses (Fig. 1) a conductive post 80 with a surface roughness in a range of 0.1 µm 
	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of surface roughness (result effective at least insofar as the surface roughness affects the adhesion of the layer) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed surface roughness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 2-3 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-17 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Lin (US 2013/0200528), Ryu (US 2016/0351543), Lu (US 2019/0304862) Hotta (US Pat. No. 5,834,850), Lu (US 2019/0206824), Chen (US 2017/0032977), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 12 (from which claims 13-17 and 27 depend), 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Chen (US 2017/0032977) discloses (Fig. 21) a lower RDL (70-76) a lower chip 48, conductive posts 46, upper RDL 34/90, upper chip 304, encapsulant 52, where 52 is coplanar with 48.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819